Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 9, 10, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1).

As per claim 1, Walt teaches A method for managing deployment of a converged infrastructure, the method comprising: 
receiving a request to initiate a converged infrastructure (CI) deployment; (Walt (0041] FIG. 3 depicts an embodiment of appliance 300. Appliance 300 is a computing device that includes the requisite physical hardware and software to create and manage a virtualization infrastructure. Appliance 300 is also referred to herein as a pre-configured hyper-converged computing device. In general, a hyper-converged computing device includes pretested, preconfigured and pre-integrated storage, server and network components, including software, that are located in an enclosure. Moreover, the hyper-converged computing device includes a hypervisor that supports a virtualization infrastructure. [0042] Based on the pre-configured hardware and software disposed within appliance 300, appliance 300 enables a user to simply and quickly create a virtualization infrastructure and deploy virtual machines shortly after the appliance is powered on for the first time.)
obtaining, in response to the request, a CI information set; (Walt [0096] FIG. 8 depicts a GUI associated with the configuration of a group of ESX hosts ( or appliance). The roadmap can include various locations, such as configure, review, apply and complete associated with the creation/managing of a group of ESX hosts).
rendering a deployment user interface (UI) screen comprising a first UI selection mechanism for configuring a network device (Walt Fig 9, 10 and 11 and [0103] Referring now to FIG. 9, in response to selecting "networking" in portion 912, portion 910 is displayed. Portion 910 is a list (in a column) that displays the hosts, vCenter Servers that were entered in portion 914. As a result, the GUI of FIG. 9, enables the management of ESX hosts/vCenter servers at a single location and [0114] Referring now to FIG. 10, portion 1010 is a realtime validation and conflict avoidance portion. Portion 1010 is displayed in real-time when there is a validation/conflict issue when entering information in portion 912. And [0117] Referring now to FIG. 11, portion 1110 indicates that changes are saved.) and a second UI selection mechanism for configuring a CI cluster; (Walt Fig 8)
 receiving a first selection via the first UI selection mechanism to configure the network device; (Walt Fig 11)
rendering, in response to the first selection, a plurality of network device configuration screens to obtain network device configuration information; (Walt Figs 9-13, [the examiner is taken the first selection to be selecting the host])

rendering the deployment UI screen comprising the first UI selection mechanism and the second UI selection mechanism; (Walt Fig 14-17 and [0129] FIG. 15 depicts an embodiment of a GUI that includes portion 1510. Portion 1510 depicts the data entered and is provided for review. For example, portion 1510 includes ESX host basics (e.g., hostname, management IP, password, etc.), IP addresses (e.g., gateway IP, subnet mask, vSAN IP, vMotion IP, etc.), and VLAN IDs (e.g., Management VLAN ID, vMotion VLAN ID, VM VLAN ID, vSAN VLAN ID, etc.).)
receiving a second selection via the second UI selection mechanism to configure the CI cluster; (Walt Figs 9-12, hosts 2, 3 and 4 also see Fig 16 that shows host 2)
rendering a plurality of CI cluster configuration screens to obtain CI cluster configuration information; (Walt Fig 8 and 15 and 17)

Walt does not teach creating a CI deployment file using the CI information set and adding the network device configuration information to the CI deployment file and adding the CI cluster configuration information to the CI deployment file; and deploying the CI using the CI deployment file.
However, Hamlin teaches creating a CI deployment file using the CI information set; (Hamlin [0073] In block 330, the plurality of service items is added to a blueprint (for example, by the processor 205). The blueprint can include system parameters which define configuration details, software, there like, or a combination thereof which will reside on multiple disparate clouds post-deployment. By abstracting configuration details from the unique characteristics of available clouds, the provided techniques enable a user to produce a blueprint which can be dynamically changed in order to conform to requirements of a chosen cloud for deploying a given server or object.)
adding the network device configuration information to the CI deployment file; (Hamlin [0005] e method includes receiving data describing a plurality of service items and adding the service items to a blueprint…The plurality of service items can include information describing configuration details of a server, configuration details of a virtual network, …..configuration details of a network, a server deployment, a remote script configured to be run on a server, instructions configured to initiate deploying a pod of containers, instructions configured to initiate a networking change, instructions configured to initiate deploying a virtual network….)
adding the CI cluster configuration information to the CI deployment file; and deploying the CI using the CI deployment file.(Hamlin [0005] e method includes receiving data describing a plurality of service items and adding the service items to a blueprint….The plurality of service items can include information describing configuration details of a server, …., configuration details of a cluster, … a server deployment, a remote script configured to be run on a server, instructions configured to initiate deploying a pod of containers[ 0073] In block 330, the plurality of service items is added to a blueprint (for example, by the processor 205). The blueprint can include system parameters which define configuration details, software, there like, or a combination thereof which will reside on multiple disparate clouds post-deployment. By abstracting configuration details from the unique characteristics of available clouds, the provided techniques enable a user to produce a blueprint which can be dynamically changed in order to conform to requirements of a chosen cloud for deploying a given server or object. The provided techniques enable a user to make a single blueprint which will work across disparate clouds. The blueprint can include an order in which a group of selected computer resources is to be implemented. For example, the blueprint can indicate that initially a server is provisioned and deployed, then a specific operating system is loaded on the server, then a specific application is loaded on the server, then a network interface device is provisioned and deployed, then a load balancer is deployed.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hamlin with the system of Walt to add information to a deployment file. One having ordinary skill in the art would have been motivated to use Hamlin into the system of Walt for the purpose of capturing configuration details of an object for deployment (Hamlin paragraph 07) 

The examiner finds the presence of so many screens and selections to be confusing. The distinction between CI cluster and network configurations are clear enough. However, “receiving a second selection via the second UI selection mechanism to configure the CI cluster” is confusing. What is the purpose of this second selection?. Is it simply for a different host or simply another configuration?. If it is for another configuration of the CI cluster then it may be more appropriate to consolidate all the CI cluster selections in one paragraph.  For purposes of examination, this second selection will be treated as selection of another host as shown in Fig 16.

As per claim 8, Hamlin teaches before adding the network device configuration information to the CI deployment file, storing a plurality of network device information items from each of the plurality network device configuration screens after acceptance by a user; and before adding the CI cluster configuration information to the CI deployment file, storing a plurality of CI cluster information items from each of the plurality CI cluster configuration screens after acceptance by the user. (Hamlin [0005] The method can further include serializing the blueprint into one or more text files and storing the blueprint to a file system, deserializing the blueprint from one or more text files on a file system and storing the blueprint in a database, or both.)

As per claim 9, Hamlin teaches performing a subsequent CI deployment, at least in part, using the CI deployment file. (Hamlin [0073] In block 330, the plurality of service items is added to a blueprint (for example, by the processor 205). The blueprint can include system parameters which define configuration details, software, there like, or a combination thereof which will reside on multiple disparate clouds post-deployment. By abstracting configuration details from the unique characteristics of available clouds, the provided techniques enable a user to produce a blueprint which can be dynamically changed in order to conform to requirements of a chosen cloud for deploying a given server or object. The provided techniques enable a user to make a single blueprint which will work across disparate clouds. The blueprint can include an order in which a group of selected computer resources is to be implemented. For example, the blueprint can indicate that initially a server is provisioned and deployed, then a specific operating system is loaded on the server, then a specific application is loaded on the server, then a network interface device is provisioned and deployed, then a load balancer is deployed. and [0074] In optional block 335, at least a portion of the blueprint is translated (for example, by the processor 205) to respective application programming interfaces (APIs) in the first platform and the second platform. The APIs are configured to implement the first computer resource and the second computer resource. When a specific cloud is chosen, the blueprint is converted into a format which the cloud's management interface, API, the like, or a combination thereof requires in order to build and deploy the blueprint.)

As to claims 10 and 19, they are rejected based on the same reason as claim 1.
As to claim 17, it is rejected based on the same reason as claim 8.
As to claim 18, it is rejected based on the same reason as claim 9.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Washneko (US 2019/0020545 A1).

As per claim 2, Walt and Hamlin do not teach wherein at least a portion of the network device configuration information is obtained by importing a pre-engagement questionnaire (PEQ) file.

However, Washenko teaches wherein at least a portion of the network device configuration information is obtained by importing a pre-engagement questionnaire (PEQ) file. (Washenko Fig 2 and Fig 5 and [0052] In the example embodiment, NC computer device 210 presents 510 a questionnaire to the user about the unconfigured network device 225 [pre-engagement]. The questionnaire includes a plurality of questions about the potential configuration of network device 225. In the example embodiment, the questions are more targeted to general information about network 100 that network device will be a part of as it relates to the final location 106, 108, 110, and 112 (shown in FIG. 1) where unconfigured network device 225 will operate as network device 116 (shown in FIG. 1). Examples of questions include, but are not limited to, the final location for unconfigured network device 225, the type of device, which router of a plurality of routers the device will be at location 106, the network access provider, any addressing prefixes, bandwidth, VPN tunnel address, session description protocol (SDP), and other necessary network information.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Washenko with the system of Walt and Hamlin to import a pre-engagement questionnaire. One having ordinary skill in the art would have been motivated to use Washenko into the system of Walt and Hamlin for the purpose of configuring network devices for deployment and integration into networks. (Washenko paragraph 01)

As to claim 11, it is rejected based on the same reason as claim 2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Townsend (US 2002/0188861 A1).

          As per claim 3, Walt and Hamlin do not teach wherein at least a portion of the CI cluster configuration information is obtained by importing a pre-engagement questionnaire (PEQ) file.
However, Townsend teaches wherein at least a portion of the CI cluster configuration information is obtained by importing a pre-engagement questionnaire (PEQ) file. (Townsend [0024] Consistent with the present invention, information is gathered that describes the application assets and system architecture of the organization, details about daily operations, and the countermeasures employed at the time of assessment (state 110). In one implementation, this information is obtained by using a questionnaire that is answered by personnel familiar with the organization's operations, although other mechanisms for obtaining the information may be used such as, for example, automated interrogation of computer configurations and networked security services. The questionnaire is tailored to solicit information consistent with the parameters identified above)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Townsend with the system of Walt and Hamlin  to use a pre-engagement file. One having ordinary skill in the art would have been motivated to use Townsend into the system of Walt and Hamlin for the purpose of selecting information security solutions based on a multitude of parameters. (Townsend paragraph 02) 

As to claim 12, it is rejected based on the same reason as claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Gupta (US 2017/0270060 A1).

          As per claim 4, Walt and Hamlin do not teach rendering an out of band management configuration screen to obtain out of band
management configuration information; and adding the out of band management configuration information to the CI deployment file.
           However, Gupta teaches rendering an out of band management configuration screen to obtain out of band management configuration information; (Gupta [0008] In accordance with these and other embodiments of the present disclosure, a method may include implementing a user interface for management and control of a service processor communicatively coupled to a management controller configured to perform out-of-band management of at least one information handling system, receiving user instructions for controlling a peripheral device communicatively coupled to the service processor, and communicating a command to the service processor responsive to receiving the user instructions, the command for causing the service processor to communicate the command to the peripheral device.)
 
            Hamlin teaches adding the out of band management configuration information to the CI deployment file. (Hamlin [0005] e method includes receiving data describing a plurality of service items and adding the service items to a blueprint…The plurality of service items can include information describing configuration details of a server, configuration details of a virtual network, …..configuration details of a network [includes out of band information], a server deployment, a remote script configured to be run on a server, instructions configured to initiate deploying a pod of containers, instructions configured to initiate a networking change, instructions configured to initiate deploying a virtual network….)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gupta with the system of Walt and Hamlin to obtain out of band information. One having ordinary skill in the art would have been motivated to use Gupta into the system of Walt and Hamlin for the purpose of undertaking data processing of the lighter service processors. (Gupta paragraph 01) 

As to claim 13, it is rejected based on the same reason as claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Qadri (US 2019/0213104 A1).

As per claim 5, Walt and Hamlin do not teach performing a validation action set to confirm that the deploying the CI using the CI deployment file will result in a valid CI deployment.
However, Qadri teaches performing a validation action set to confirm that the deploying the CI using the CI deployment file will result in a valid CI deployment. (Qadri [0277] The candidate cloud 350 is the cloud that will be validated and certified using certification tests 338 before being deployed to an on-premises datacenter or other location, assuming sufficient tests 338 are passed to allow deployment. Certification tests 338 are executed to measure reliability, performance, availability, throughput, security, scalability, resiliency, administrability, load balancing, and other cloud characteristics. Each certification test 338 includes an executable portion 340, and may include non-executable portions 342 such as documentation, logs, authentication certificates, or metadata. Certification tests 338 may be uploaded to a VaaS store through an interface 326. Additional tests 348 not required for validation may also be executed.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Qadri with the system of Walt and Hamlin  to perform a validation action. One having ordinary skill in the art would have been motivated to use Qadri into the system of Walt and Hamlin for the purpose of facilitating cloud validation. (Qadri paragraph 04)

As to claim 14, it is rejected based on the same reason as claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Dube (US 2015/0172105 A1).

As per claim 6, Walt and Hamlin do not teach adding additional networking configuration information to the CI deployment file that is not obtained by rendering the plurality of network device configuration screens.
However, Dube teaches adding additional networking configuration information to the CI deployment file that is not obtained by rendering the plurality of network device configuration screens. (Dube Fig 7 and 8 and [0051] FIG. 7 illustrates selected contents of an example network configuration information deployment file 700, in accordance with embodiments of the present disclosure. As shown in FIG. 7, network configuration information deployment file 700 may include a list, table, map, or other data structure with entries each associating unique identifiers for information handling systems with respective network configuration information ( e.g., unique network identifier addresses). Although unique identifiers are shown as the only network configuration information in FIG. 7 for simplicity of illustration, other network configuration information (e.g., network priority, bandwidth, etc.) to be associated with various information handling system identifiers may be included in network configuration information deployment file 700. And [0052] FIG. 8 illustrates selected contents of an example network configuration information deployment file 800, in accordance with embodiments of the present disclosure. As shown in FIG. 8, network configuration information deployment file 800 may include a list, table, map, or other data structure with entries each associating network configuration information ( e.g., unique network identifier addresses) with a variable indicating whether information associated with each entry has already been used (e.g., already previously deployed and associated with another information handling system).)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dube with the system of Walt and Hamlin  to add additional networking information. One having ordinary skill in the art would have been motivated to use Dube into the system of Walt and Hamlin for the purpose of deploying network configuration parameters for the information handling system based on information set forth in the network configuration deployment information. (Dube paragraph 05) 

As to claim 15, it is rejected based on the same reason as claim 6.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walt (US 2015/0188775 A1) in view of Hamlin (US 2017/0272335 A1) in further view of Ali (US 2021/0111951 A1).

As per claim 7, Walt and Hamlin do not teach wherein deploying the CI comprises configuring a first portion of ports of a network device to be part of the CI, and wherein a second portion of the ports of the network device are connected to a device that is not part of the CI.
However, Ali teaches wherein deploying the CI comprises configuring a first portion of ports of a network device to be part of the CI (Ali [0050] Continuing with the specific example illustrated in FIG. 8, the non-converged HCI topology includes the multiple NICs 802a and 802b on the HCI node subsystem 802 connected to each networking device 804 and 806, with the NIC 802a carrying storage data traffic, and the NIC 802b carrying management/VM data traffic. And [0053] The method 600 then proceeds to block 608 where the networking subsystem applies the networking subsystem configuration such that its port(s) are configured to provide communications with the HCI node subsystems. In an embodiment, the switch configuration manager provided by the networking configuration engine 304 may include a switch configuration applicator, and at block 608 the switch configuration applicator may operate to apply the networking subsystem configuration generated at block 606 to its ports 308a-308e one port at a time.)
wherein a second portion of the ports of the network device are connected to a device that is not part of the CI. (Ali [0037] In a specific example of port configuration requirements, consider an HCI node in the HCI node subsystem 204a that is configured in a non-converged HCI topology, with its first NIC connecting to the port 308a on the networking subsystem 206/300, and its second NIC connecting to the port 308e on the networking subsystem 206/300. The first NIC connecting to port 308a may be used for storage data traffic and thus may be configured with RDMA requirements, which may require the port 308a to be configured with Data Center Bridging (DCB) to allow for the transmittal of the storage data traffic via storage data traffic VLANs. Furthermore, the second NIC connecting to port 308e from the same HCI node may provide a connection to an internal virtual switch that provides VM/Management/Backup data traffic, and each of these are separate logical networks that require the port 308e to be configured in a trunk mode in order to allow multiple VLANs (each associated with a respective logical network) to transmit their respective data traffic. Further still, with multiple logical networks present on the port 308e, that port 308e may be configured with QoS configurations and different bandwidth percentages allocated to each of those logical networks. In a specific example, a VM network may be given a larger share (e.g., 60% bandwidth) relative to the management network (e.g., 10% bandwidth) and the backup network (e.g., 30% bandwidth.) Finally, in some embodiments, multiple different HCI node types may be connected to the same networking device in the networking subsystem 206/300 and, as such, port 308b may be connected to a vSAN-based HCI subsystem, while port 308c may be connected to an S2D-based HCI subsystem. As will be appreciated by one of skill in the art in possession of the present disclosure, an S2D-based HCI subsystem may require RDMA configurations that require its connected port 308c be configured for DCB, while the vSAN-based HCI subsystem does not support RDMA and thus does not have such a configuration requirement for port 308b. As such, following block 408, the networking subsystem 206 may provide communications received from external computing devices (e.g., connected to the networking subsystem 206 via a network) to the HCI node subsystems 204a-204d via the configured ports 308a-308e, and vice versa.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ali with the system of Walt and Hamlin to configure ports. One having ordinary skill in the art would have been motivated to use Ali into the system of Walt and Hamlin for the purpose of configuring networking for a Hyper-Converged Infrastructure (HCI) information handing system. (Ali paragraph 01)

As to claims 16 and 20, they are rejected based on the same reason as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 9928097 B1 – discloses defining and updating a virtual converged infrastructure system comprising distributed resource components are disclosed. According to one method, the method includes identifying resource components collectively contained in a plurality of computing systems interconnected to form a computing system network. The method further includes generating an index that specifies a plurality of candidate virtual computing systems, wherein each of the candidate virtual computing systems includes resource components from two or more of the computing systems and utilizing the index to select a virtual computing system from among the candidate virtual computing systems. The method also includes applying identification data corresponding to resource components of the selected virtual computing system as input to a certified computing configuration to identify a level of compliance of the selected virtual computing system.

US 9858166 B1 – discloses determining a system performance indicator representative of the overall operation of a network system are disclosed. According to one example, a method includes receiving an application workload for deployment into a network environment including a plurality of converged infrastructures and determining an overall deployment optimization score for each of the plurality of converged infrastructures. The method further includes determining a component optimization score for each of a plurality of compute components in a converged infrastructure belonging to the plurality of converged infrastructures that is associated with the highest overall deployment optimization score and deploying the application workload to a compute component belonging to the plurality of compute components that is associated with the highest component optimization score.

US 9690614 B1 – discloses orchestrating the automated installation of an application in a virtual environment are disclosed. According to one example, a method includes deploying a virtual machine hosting an application in a virtual environment and facilitating, via a mediation application programming interface (API), communication between the application and an orchestration layer manager managing the virtual environment. The method further includes receiving, by the orchestration layer manager, installation requirement information from the application via the mediation API and establishing, in the virtual environment, one or more supporting virtual machines respectively configured to host at least one supporting application specified by the installation requirement information.

US 20220210226 A1 – discloses forming a hyperconverged computing infrastructure (HCI) cluster in a cloud computing environment is processed. Based on the cluster configuration request and any other cluster specifications, a plurality of bare metal computing nodes of the cloud computing environment are configured to operate as an HCI cluster. First, a tenant-specific secure network overlay is formed on a first set of tenant-specific networking hardware resources. Then, the tenant-specific secure network overlay is used by an orchestrator to provision a second set of tenant-specific networking hardware resources. The second set of tenant-specific networking hardware resources are configured to interconnect node-local storage devices into a shared storage pool having a contiguous address space. Top-of-rack switches are configured to form a network overlay on the first set of tenant-specific networking hardware resources. Then, top-of-rack switches are configured to form a layer-2 subnet on the second set of tenant-specific networking hardware resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196